Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF WEST COAST BANCORP (As amended through February 9, 2010) TABLE OF CONTENTS Page SECTION 1 Shareholders’ Meetings 1 1.1 Place 1 1.2 Annual Meeting 1 1.3 Special Meetings 1 1.4 Notices of Meetings 1 1.5 Waiver of Notice 1 1.6 Adjourned Meetings 2 1.7 Quorum of Shareholders 2 1.8 Voting of Shares 2 1.9 Action Without Meeting 2 1.10 Stockholder Business 3 SECTION 2 Board of Directors 3 2.1 Number and Qualifications 3 2.2 Nominations for Directors 3 2.3 Vacancies 4 2.4 Regular Meetings 4 2.5 Special Meetings 4 2.6 Notice of Meetings 4 2.7 Waiver of Notice 4 2.8 Quorum of Directors; Attendance 4 2.9 Dissent by Directors 4 2.10 Action Without Meeting 5 2.11 Committees 5 -i- TABLE OF CONTENTS (continued) Page SECTION 3 Officers 6 3.1 Officers Enumerated; Election 6 3.2 Qualifications 6 3.3 Chairman and Vice Chairman of the Board 6 3.4 Chief Executive Officer 6 3.5 Co-Chief Executive Officers 6 3.6 President 7 3.7 Co-Presidents 7 3.8 Vice President 7 3.9 Secretary 7 3.10 Treasurer 7 3.11 Other Officers and Agents 7 3.12 Removal of Officers 8 3.13 Vacancies 8 3.14 Salaries 8 SECTION 4 Business of the Corporation 8 4.1 Obligations 8 4.2 Contracts 8 4.3 Loans to Corporation 8 4.4 Checks and Drafts 8 SECTION 5 Indemnification 8 5.1 Definitions 8 5.2 Directors and Officers 10 5.3 Employees and Agents 10 -ii- TABLE OF CONTENTS (continued) Page 5.4 Procedure for Seeking Indemnification or Advance 10 5.5 Contract and Related Rights 12 5.6 Exceptions 14 SECTION 6 Stock 14 6.1 Certificate of Stock 14 6.2 Transfer 15 6.3 Shareholders of Record 15 6.4 Loss or Destruction of Certificates 15 6.5 Record Date and Transfer Books 15 6.6 Regulations 15 SECTION 7 Books and Records 15 7.1 Records of the Corporate Meetings and Share Register 15 7.2 Reliance of Records 16 7.3 Form of Records 16 SECTION 8 Corporate Seal 16 SECTION 9 Amendments 16 9.1 Action by board 16 9.2 Amendment by Shareholders 16 9.3 Amendments to Shareholder Quorum Requirements 16 9.4 Amendments to board Quorum Requirements 16 -iii- AMENDED AND RESTATED
